Citation Nr: 0525572	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  05-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for internal 
derangement, right knee, manifested by relaxation of the 
crucial ligaments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from May 1943 to August 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which, in 
pertinent part, granted an increased rating to 10 percent for 
the veteran's service-connected internal derangement of the 
right knee, manifested by relaxation of crucial ligaments.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

On his April 2005 VA Form 9, the veteran indicated that he 
desireds to testify at a hearing at a local VA office before 
a Member of the Board.  He also stated that he would accept a 
videoconference hearing.  Inasmuch as Travel Board hearings 
and videoconference hearings are scheduled by the RO, the 
case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board or videoconference hearing 
before a Member of the Board.  

Thereafter, the case should be processed in accordance with 
established appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

